FILED
                             NOT FOR PUBLICATION                            DEC 07 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JAMIE CLARK, on behalf of herself                No. 10-17071
and all others similarly situated,
                                                 D.C. No. 3:08-cv-00158-LRH-
               Plaintiff - Appellant,            VPC

  v.
                                                 MEMORANDUM *
METROPOLITAN LIFE INSURANCE
COMPANY,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                     Argued and Submitted November 17, 2011
                               Stanford, California

Before:        KOZINSKI, Chief Judge, FARRIS, Circuit Judge, and
               GETTLEMAN, District Judge.**




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Robert W. Gettleman, Senior United States District
Judge for the Northern District of Illinois.
      The uncontested facts establish that plaintiff suffered no damages from

defendant’s management of the Total Control Account Money Market Option

(“TCA”). The district court thus properly granted summary judgment for

defendant on plaintiff’s breach of contract claim. See Brown v. Kinross Gold

U.S.A., Inc., 531 F. Supp. 2d 1234, 1240 (D. Nev. 2008) (quoting Saini v. Int’l

Game Tech., 434 F. Supp. 2d 913, 919–20 (D. Nev. 2006)). The undisputed facts

further show that plaintiff’s status as a TCA holder did not create the sort of

relationship necessary to establish a Nevada state-law claim for breach of duties

arising from a special or confidential relationship. The district court was therefore

correct to grant summary judgment on that claim as well. See Giles v. Gen.

Motors Acceptance Corp., 494 F.3d 865, 881–82 (9th Cir. 2007).

      AFFIRMED.




                                           2